Order entered July 3, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00803-CV

              IN THE INTEREST OF A.M.G., I.V.G. AND E.G., CHILDREN

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-13-17718

                                          ORDER
       We GRANT the July 1, 2014 extension request of court reporter Shantel Beheler and

ORDER the reporter’s record be filed no later than July 10, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE